DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barker and Somers (GB 1,456,865), herein known as Barker, in view of Karger (US 5,840,388) and Isoherranen and Soback (“Chromatographic methods for analysis of aminoglycoside antibiotics”), herein known as Soback.

    PNG
    media_image1.png
    155
    455
    media_image1.png
    Greyscale

With regard to Claim 1, Barker discloses a method of bonding a copolymer to the surface of a siliceous support and to a graft copolymer on said support (P1/L5-6). Barker discloses a method of separating a sample (P1/L7-15, this invention finds wide application in chromatography, and is particularly useful for analysis of high molecular weight biological and biochemical substances). Barker discloses flowing a mobile phase containing the sample through a chromatographic column to chromatographically separate the components of the sample from each other or from one or more components of the sample (P1/L7-15, liquid chromatography requires the partition of solute molecules between a mobile liquid phase and an inert, solid support; P9/L6-10, sample peaks can be resolved when a sample mixture is loaded on to a column).
Barker discloses the column is packed with a chromatographic material, the chromatographic material comprising a substrate having a surface and the substrate having a polymeric layer covalently bound to the surface (P1/L7-15, the invention finds wide application in chromatography and comprises an inert, solid support; P2/L14-25, P6/L4-9, the polymeric layer comprises the silicon containing compound as shown in part c above which are surface-bonded to the siliceous support particulate material).
Barker discloses the polymeric layer comprising polymer molecules covalently attached to the surface of the substrate, each polymer molecule being attached to the surface via multiple siloxane bonds and each polymer molecule being connected to one or more functionalizing compounds that each comprise a functional group, wherein the functional group comprises C14-C22 alkyl (P2/L7-10, P2/L30-43, P6/L4-9, each polymer molecule contains 3 siloxane bonds as shown in part c above, each polymer molecule is connected to a functionalizing compound that comprises R3 and R4, which each may be an alkyl group containing from 1 to 10 carbon atoms, such that the resulting chromatographic material has a functional group comprising R3-CHR4, as shown in the 2nd structure of part c above).
Barker discloses each polymer molecule containing a first reactive group, and reacting the first reactive groups of the attached polymer molecules with the one or more functionalizing compounds, wherein the one or more functionalizing compounds each comprise a second reactive group, wherein the second reactive group is reactive with the first reactive group (P2/L7-10, P2/L30-43, P6/L4-9, each polymer molecule contains 3 siloxane bonds as shown in part c above; each polymer molecule comprises a vinyl group (first reactive group); each functionalizing compound comprising R3 and R4 comprises a vinyl group (second reactive group) that is reactive with the first reactive groups).
Barker discloses that the polymer may be trimethoxy vinyl silane (P5/L18-32). Barker discloses wherein the copolymer product may be subsequently converted into an acid or base ion exchange graft copolymer by sulfonation, phosphonation, carboxylation, hydroxylation, or amination (P5/L32-37). 
However, Barker is silent to each polymer molecule containing multiple first reactive groups and multiple silyl groups, wherein the polymeric layer is formed by covalently attaching the polymer molecules to the surface of the substrate via the multiple silyl groups.

    PNG
    media_image2.png
    363
    506
    media_image2.png
    Greyscale

Karger discloses a coated microcapillary column for high performance electrophoresis (Abstract). Karger discloses that the first step of the invention includes a silanization procedure which modifies the silica surface of the capillary with highly reactive vinyl silanol oligomers, obtained by reacting vinyltrimethoxysilane with a limited amount of 0.1 M HCl, leaving free vinyl groups as a reactive functionality (Figure 3, C3/L30-34, L60-65). Once the oligomers are attached to the capillary surface via very stable Si-O-Si bonds, the modified surface is cured at a high temperature which increases stability of the coupling chemistry (C4/L6-17). The Examiner notes that the oligomer 26 in Figure 3 of Karger has multiple first reactive groups (vinyl groups, as in Barker) and multiple silyl groups.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for each polymer molecule of Barker to contain multiple first reactive groups and multiple silyl groups, wherein the polymeric layer is formed by covalently attaching the polymer molecules to the surface of the substrate via the multiple silyl groups, as taught by Karger, so that upon curing the modified surface, the stability of the coupling chemistry may be increased.
However, modified Barker is silent to wherein the sample comprises one or more aminoglycoside antibiotics, the aminoglycoside antibiotics chromatography separated from each other or from one or more components of the sample.
Isoherranen discloses that aminoglycosides are antimicrobial agents used frequently in treatment of human and animal diseases caused by aerobic, gram-negative bacteria (Abstract). Isoherannen discloses that ion exchange chromatography should be a popular method for analysis of polar aminoglycosides that are ionized in solutions, and that ion exchange chromatography requires careful regulation of pH, temperature and ionic strength (P1029/Ion-Exchange Chromatography). For example, Isoherannen discloses that neomycin is positively charged at pH less than 5 (P1028, Paragraph 5). Isoherannen discloses because of their polar and ionic nature, aminoglycosides usually are not partitioned on reversed phase columns, and to improve detectability and separation, the aminoglycosides are usually derivatized prior to or after chromatographic separation (P1021/Liquid Chromatography).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the sample comprises one or more aminoglycoside antibiotics, the aminoglycoside antibiotics chromatography separated from each other or from one or more components of the sample, as taught by Isoherranen, since aminoglycosides are ionized in solution and can be separated on ion exchange columns such as the ion exchange graft copolymer disclosed by Barker (P5/L32-37) and comprised in modified Barker.
With regard to Claim 3, Barker discloses wherein the polymeric layer is C14-C22 straight chain alkyl (P2/L7-10, P2/L30-43, P6/L4-9, each of R3 and R4 may be an alkyl group containing from 1 to 10 carbon atoms, which may be straight chains). 






With regard to Claims 4, 5, and 6, Barker discloses wherein the first reactive groups comprise olefinic groups (Claim 4), wherein the first reactive groups comprise a member selected from the group consisting of vinyl groups and allyl groups (Claim 5), wherein all of the first reactive groups are vinyl groups (Claim 6) ((P2/L7-10, P2/L30-43, P6/L4-9, each polymer molecule comprises a vinyl group (first reactive group)).
With regard to Claims 8 and 9, Barker discloses wherein the second reactive group comprises a member selected from the group consisting of an olefinic group and a thiol group (Claim 8), wherein the second reactive group comprises a member selected from the group consisting of a vinyl group and an allyl group (Claim 9) (P2/L7-10, P2/L30-43, P6/L4-9, each functionalizing compound comprising R3 and R4 comprises a vinyl group (olefinic group)).
With regard to Claim 10, Barker as modified by Karger of Claim 1 comprises wherein the polymer molecule is based on a vinylsiloxane (Karger, C3/L30-34, L60-65, vinyl silanol oligomers, obtained by reacting vinyltrimethoxysilane with a limited amount of 0.1 M HCl). 









With regard to Claims 11 and 12, Barker as modified by Karger of Claim 1 comprises wherein the vinylsiloxane polymer has a formula I, wherein R1 and R2 are independently selected from the group consisting of: alkoxy, hydroxyl and halo (Claim 11), wherein R1 and R2 are independently selected from the group consisting of: methoxy, ethoxy, hydroxyl (Claim 12) (Karger, Figure 3, C3/L30-34, L60-65, vinyl silanol oligomers, obtained by reacting vinyltrimethoxysilane with a limited amount of 0.1 M HCl, have wherein R1 and R2 are hydroxyl groups).
Furthermore, Karger notes that the capillaries are first treated with acid, resulting in a more active capillary surface as well as a more uniform surface by increasing the number of exposed, reactive silanol groups (i.e., S-OH groups), to which the mixture of oligomeric vinylsilanol compounds are reacted (Karger, C3/L54-63). 
The Examiner notes that Barker performs the same method of treating the siliceous surface with a dilute mineral acid in order to contain as many hydroxyl groups (i.e., OH) as possible (Barker, P3/L18-21). 
Thus, a uniform surface of reacted vinylsilanol compounds would have substantially the same surface as reacting the vinylsiloxane polymer of formula I, wherein n is an integer from 3 to 100. As a result, the structure of the chromatographic material of modified Barker is substantially the same as the structure produced by the limitations of Claim 11.
With regard to Claim 13, modified Barker comprises wherein the vinylsiloxane is a co-polymer (P1/L5-6, Barker discloses a method of bonding a copolymer to the surface of a siliceous support and to a graft copolymer on said support).
With regard to Claim 14, modified Barker of Claim 1 comprises wherein one or more aminoglycoside antibiotics is selected from the group of Claim 14 (Isoherannen, P1017, Column 2).
With regard to Claim 15, Barker discloses a method of bonding a copolymer to the surface of a siliceous support and to a graft copolymer on said support (P1/L5-6). Barker discloses a method of separating a sample (P1/L7-15, this invention finds wide application in chromatography, and is particularly useful for analysis of high molecular weight biological and biochemical substances). Barker discloses flowing a mobile phase containing the sample through a chromatographic column to chromatographically separate the components of the sample from each other or from one or more components of the sample (P1/L7-15, liquid chromatography requires the partition of solute molecules between a mobile liquid phase and an inert, solid support; P9/L6-10, sample peaks can be resolved when a sample mixture is loaded on to a column).
Barker discloses the column is packed with a chromatographic material, the chromatographic material comprising a substrate having a surface and the substrate having a polymeric layer covalently bound to the surface (P1/L7-15, the invention finds wide application in chromatography and comprises an inert, solid support; P2/L14-25, P6/L4-9, the polymeric layer comprises the silicon containing compound as shown in part c above which are surface-bonded to the siliceous support particulate material).
Barker discloses the polymeric layer comprising polymer molecules covalently attached to the surface of the substrate, each polymer molecule being attached to the surface via multiple siloxane bonds and each polymer molecule being connected to one or more functionalizing compounds that each comprise a functional group, wherein the functional group comprises C14-C22 alkyl (P2/L7-10, P2/L30-43, P6/L4-9, each polymer molecule contains 3 siloxane bonds as shown in part c above, each polymer molecule is connected to a functionalizing compound that comprises R3 and R4, which each may be an alkyl group containing from 1 to 10 carbon atoms, such that the resulting chromatographic material has a functional group comprising R3-CHR4, as shown in the 2nd structure of part c above).
Barker discloses that the polymer may be trimethoxy vinyl silane (P5/L18-32). Barker discloses wherein the copolymer product may be subsequently converted into an acid or base ion exchange graft copolymer by sulfonation, phosphonation, carboxylation, hydroxylation, or amination (P5/L32-37). 
However, Barker is silent to each polymer molecule containing multiple first reactive groups and multiple silyl groups, wherein the polymeric layer is formed by covalently attaching the polymer molecules to the surface of the substrate via the multiple silyl groups.
Karger discloses a coated microcapillary column for high performance electrophoresis (Abstract). Karger discloses that the first step of the invention includes a silanization procedure which modifies the silica surface of the capillary with highly reactive vinyl silanol oligomers, obtained by reacting vinyltrimethoxysilane with a limited amount of 0.1 M HCl, leaving free vinyl groups as a reactive functionality (Figure 3, C3/L30-34, L60-65). Once the oligomers are attached to the capillary surface via very stable Si-O-Si bonds, the modified surface is cured at a high temperature which increases stability of the coupling chemistry (C4/L6-17). The Examiner notes that the oligomer 26 in Figure 3 of Karger has multiple first reactive groups (vinyl groups, as in Barker) and multiple silyl groups.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for each polymer molecule of Barker to contain multiple first reactive groups and multiple silyl groups, wherein the polymeric layer is formed by covalently attaching the polymer molecules to the surface of the substrate via the multiple silyl groups, as taught by Karger, so that upon curing the modified surface, the stability of the coupling chemistry may be increased.
However, modified Barker is silent to wherein the sample comprises one or more aminoglycoside antibiotics, the aminoglycoside antibiotics chromatography separated from each other or from one or more components of the sample.
Isoherranen discloses that aminoglycosides are antimicrobial agents used frequently in treatment of human and animal diseases caused by aerobic, gram-negative bacteria (Abstract). Isoherannen discloses that ion exchange chromatography should be a popular method for analysis of polar aminoglycosides that are ionized in solutions, and that ion exchange chromatography requires careful regulation of pH, temperature and ionic strength (P1029/Ion-Exchange Chromatography). For example, Isoherannen discloses that neomycin is positively charged at pH less than 5 (P1028, Paragraph 5). Isoherannen discloses because of their polar and ionic nature, aminoglycosides usually are not partitioned on reversed phase columns, and to improve detectability and separation, the aminoglycosides are usually derivatized prior to or after chromatographic separation (P1021/Liquid Chromatography).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the sample comprises one or more aminoglycoside antibiotics, the aminoglycoside antibiotics chromatography separated from each other or from one or more components of the sample, as taught by Isoherranen, since aminoglycosides are ionized in solution and can be separated on ion exchange columns such as the ion exchange graft copolymer disclosed by Barker (P5/L32-37) and comprised in modified Barker.
With regard to Claim 17, Barker discloses wherein the polymeric layer is C14-C22 straight chain alkyl (P2/L7-10, P2/L30-43, P6/L4-9, each of R3 and R4 may be an alkyl group containing from 1 to 10 carbon atoms, which may be straight chains).
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barker and Somers (GB 1,456,865), herein known as Barker, in view of Karger (US 5,840,388) and Isoherranen and Soback (“Chromatographic methods for analysis of aminoglycoside antibiotics”), herein known as Soback, as applied to the claims above, and in further view of Neue (“Differences in preparative loadability between the charged and uncharged forms of ionizable compounds”).
With regard to Claims 2 and 16, modified Barker discloses all the limitations in the claims as set forth above. However, modified Barker is silent to wherein the pH of the mobile phase is 1 or less.
Isoherannen discloses that in water solution, aminoglycosides are usually positively charged because of their amino groups (P1020/Column 1, Paragraph 1).
Neue discloses that for basic compounds, at acidic pH they are protonated and ionized, while they are largely non-ionized under alkaline mobile phase conditions (P127/Section 4, Column 1). It would be obvious to one of ordinary skill to lower the pH to increase ionization and increase sites on each aminoglycoside compound for retention and separation on an ion exchange chromatography medium.
As the ionization of aminoglycosides is a variable that can be modified, among others, by changing the pH of the mobile phase, the precise pH would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed pH of the mobile phase being 1 or less cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the mobile phase pH in the method of modified Barker to maximize the ionization of the aminoglycoside antibiotics and increase sites on each aminoglycoside compound for retention and separation on an ion exchange chromatography medium (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barker and Somers (GB 1,456,865), herein known as Barker, in view of Karger (US 5,840,388) and Isoherranen and Soback (“Chromatographic methods for analysis of aminoglycoside antibiotics”), herein known as Soback, as applied to the claims above, and in further view of Glajch (US 4,746,572).
With regard to Claim 7, modified Barker discloses all the limitations in the claims as set forth above. However, modified Barker is silent to wherein there is a substantially uniform distance between adjacent first reactive groups of the polymer.
Glajch discloses a bidentate silane containing at least two silicon atoms bridged by certain groups (Abstract). Glajch discloses that by adjusting the bridge group, which may be an oxygen, between the two silicon atoms, the distance between the reactive groups of the bidentate silane can be adjusted to closely match the distance between the reactive groups on the substrate surface (C3/L38-41). This matching of the distances between reactive groups allows attachment of substantially all the silane in a bidentate manner, which provides improved stability of attachment over that possible with monofunctional attachment (C3/L41-46).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for there to be a substantially uniform distance between adjacent first reactive groups of the polymer of modified Barker, as taught by Glajch, in order to improve the stability of the attachment of the polymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777